Citation Nr: 0922460	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-35 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for the loss of bladder control as a result of Department of 
Veterans Affairs medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to February 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  The Board first considered this appeal in 
December 2007 and remanded it for, among other things, 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Unfortunately, the matter was returned without all 
of the directed development having been properly performed.  
As such, the claim on appeal must be remanded again pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared and gave testimony before the Board in 
August 2007.  A transcript of that hearing is of record.

The Board notes that the Veteran submitted a statement in 
July 2008 regarding a claim for "disability for cancer."  
Such a new claim is not before the Board on appeal and is, 
therefore, REFERRED to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded the Veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a disability 
alleged to be the result of surgery performed at a VA 
facility in September 1998 so that he could be properly 
advised of his rights and responsibilities under the VCAA.  
In January 2008, the AMC erroneously sent the Veteran a duty 
to notify notice that discussed what evidence is necessary to 
substantiate a claim for entitlement to an increased rating 
for an already service-connected condition, and not what is 
required to submit a claim for an as-if service-connected 
disability pursuant to section 1151.  As such, this matter 
must be remanded for the proper notice to be provided.  

The Board also notes that the Veteran's representative 
submitted a brief in December 2008 arguing that there is no 
evidence of the Veteran having given consent for the surgery 
in question.  A review of the record reveals that there are a 
number of consent forms, but none are dated in September 1998 
and there is no evidence of VA having ever specifically 
requested the consent form for the September 1998 surgery in 
question.  Although there are references to the Veteran 
having been properly advised of the risks of the September 
1998 surgery and having given his consent for the surgery, 
the actual form is not of record.  Therefore, on remand, the 
consent form should be requested from the Tampa VA Medical 
Center.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA-compliant 
notice with respect to his claim for 
entitlement to compensation under 38 U.S.C.A. 
§ 1151.  

2.  Obtain the consent form signed by the 
Veteran for the September 1998 VA surgery in 
question.  Associate that form with the 
claims folder.  If the document is not 
available, make a notation in the claims 
folder explaining why the document cannot be 
obtained.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




